(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
*972Por CUANTO, los únicos errores señalados por el apelante son que:
"1. La corte corte cometió error manifiesto en la apreciación de la prueba ya que seta comprobó todos los hechos esenciales de la demanda del demandante.
“2. La corte se excedió en el uso de su poder discrecional al imponer las costas al demandante.”
PoR Cuanto, el alegato del apelante, examinado a la luz de la relación del caso y opinión del juez de distrito, copia certificada de la cual nos ba sido suministrada por la parte apelada — no habiéndose incluido en los autos elevados por el apelante — no demuestra error manifiesto en la apreciación de la prueba, ni abuso de discreción en la imposición de las costas, y
Por cuanto, las conclusiones de hecho a que llegó el juez de dis-trito están ampliamente sostenidas por la prueba, según se desprende del análisis de ésta contenido en el alegato de la parte apelada.
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan en febrero 25, 1932.